Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 1 of 19

KENNETH MCPHERSON * IN THE
Petitioner, * CIRCUIT COURT

v. * FOR

STATE OF MARYLAND * BALTIMORE CITY, Part 20
Respondent. = Case No. 194290007

* Petition No. 9600

* * * * *
MEMORANDUM AND OPINION
Petitioner filed a petition for post conviction relief pursuant to the Uniform Post
Conviction Act, Maryland Annotated Code, Criminal Procedure § 7-102, and Maryland Rule 4-
401, et seq.

L : STATEMENT OF FACTS

On October 17, 1994, Petitioner was indicted on charges of murder and conspiracy to
commit murder in connection with the shooting death of Anthony Wooden on August 31, 1994.
At his arraignment on November 15, 1994, Petitioner pleaded not guilty to both counts. On May
18, 1995, a jury found Petitioner not guilty of murder, but guilty of conspiracy to commit murder.
A disposition hearing was held on July 5, 1995, at which Judge Elsbeth L. Bothe sentenced
Petitioner to a life sentence to begin on September 6, 1994.

Petitioner filed an appeal to the Court of Special Appeals of Maryland on July 10, 1995,!

On July 29, 1996, the Court of Special Appeals issued its mandate affirming Petitioner’s

 

'The Court was unable to ascertain the grounds for Petitioner’s appeal to the Maryland Court of Special
Appeals as they were not alleged in Petitioner’s post conviction petition, nor were they contained in the Court file
maintained in connection with Petitioner’s criminal conviction.

1
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 2 of 19

conviction. Petitioner subsequently filed an Application for Review of Sentence on July 25,
1995. The three judge panel assigned to review Petitioner’s sentence, consisting of Judges Paul
A. Smith, Robert J. H. Hammerman, and Edward J. Angeletti, issued an order on September 13,
1995 unanimously affirming Petitioner’s life sentence.

Petitioner filed his pro se petition for post conviction relief on August 25, 2005.7 On
October 11, 2005, Petitioner filed an Amended Post Conviction Petition and Motion to Deny
Respondent’s Motion to Dismiss (“Amended Petition”). A hearing was set for February 16,
2006, but was postponed by the Court to permit Petitioner’s attorney to file an Entry of
Appearance. On February 23, 2006, counsel for Petitioner filed a Supplement to Petition for Post
Conviction Relief (“Supplement”). A hearing was held on March 14, 2006, at which time the
Court heard the testimony of Petitioner and the arguments of counsel. The March 14, 2006
hearing was continued to June 14, 2006, to allow the State to present evidence as well. On
April 5, 2006, Petitioner filed a Post-Hearing Memorandum of Proposed Findings of Facts and
Conclusions of Law. Petitioner was represented by Assistant Public Defender Margaret Lanier.
The State of Maryland was represented by Asdistant State’s Attorney Sharon Holback.

Il. ALLEGATIONS OF ERROR

Petitioner alleges that he was denied the right to due process, and the right to effective
assistance of trial counsel. Petitioner’ Amended Petition alleges six grounds of ineffective

assistance of trial counsel. Petitioner’s allegations are quoted verbatim to ensure accuracy. Cf

 

The instant post conviction petition is the first filed by Petitioner pursuant to Md. Code Ann., Crim. Proc.
Art. § 7-103(a). Petitioner is not subject to the 10 year statute of limitations regarding the filing of a post conviction
petition as contemplated by Md. Code Ann., Crim. Proc. Art. § 7-103(b), because Petitioner was sentenced prior to
October 1, 1995.
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 3 of 19

Baldwin v. Warden, 243 Md. 326, 328 (1966) (quoting post conviction arguments verbatim).

Petitioner’s allegations are as follows:

“The Petitioner was denied effective assistance of counsel, in that trial counsel

a.
failed to abject to the judge’s recommendation to the prosecution as to what
evidence to present;

b. The Petitioner was denied effective assistance of counsel, in that trial counsel
failed to object to the judge’s improper jury instruction on reasonable doubt; and

C The Petitioner was denied effective assistance of counsel because trial counsel
failed to object to, or request a continuance to investi gate, the State’s untimely
disclosure of exculpatory evidence in violation of Maryland Rule 4-263(a); and

d. The Petitioner was denied effective assistance of counsel because trial counsel
failed to present available exculpatory evidence; and

e. The Petitioner was denied effective assistance because trial counsel failed to
impeach State’s witness with State’s memorandum regarding payments to
witness; and

f. The Petitioner was denied effective assistance of counsel based on the cumulative

errors alleged herein.”

Petitioner’s Supplement alleges two additional allegations of error not raised in
Petitioner’s Amended Petition. The Supplement alleges that Petitioner received ineffective
assistance of counsel as a result of an actual conflict of interest occasioned by trial counsel’s
representation of Petitioner and a jointly tried co-defendant. The supplemental pleading also
contends that the State withheld exculpatory evidence from trial counsel, thereby violating
Petitioner’s right to due process pursuant to Brady v. Maryland, 373 US. 83, 83 S. Ct. 1194
(1963).

“Il. PROCEDURAL LIMITATIONS: WAIVER

Under Maryland’s Uniform Post Conviction Act, § 7-101 et seq. of the Criminal
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 4 of 19

Procedure Article of the Maryland Annotated Code, a petitioner’s allegations of error must
overcome several procedural barriers, one of which is waiver. Regarding waiver, § 7-106(b)

states the following:

(1)(i)...an allegation of error is waived when a petitioner could have made
~ but intelligently and knowingly failed to make the allegation:

1. before trial;

2. at trial;

3. on direct appeal, whether or not the petitioner took an appeal;

4, in an application for leave to appeal a conviction based on a

guilty plea;

5. in a habeas corpus or coram nobis proceeding began by the

petitioner;

6. in a prior petition under this subtitle; or

7. in any other proceeding that the petitioner began.
(ii) 1. Failure to make an allegation of error shall be excused if special
circumstances exist.

2. The petitioner has the burden of proving that special
circumstances exist.
(2) When a petitioner could have made an allegation of error at a
proceeding set forth in paragraph (1)(i) of this subsection but did not
make an allegation of error, there is a rebuttable presumption that the
petitioner intelligently and knowingly failed to make the allegation.

Md. Code Ann., Crim. Proc. § 7-106 (2001).

In Cirincione v. State, 119 Md. App. 471, cert. denied, 350 Md. 275 (1998), the Court of
Special Appeals further delineated what constitutes waiver of a petitioner’s allegations of error.
The Court held that allegations based on fundamental rights require a knowing and intelligent
waiver. Cirincione, 119 Md. App. at 511-12. The right to counsel and the right to due process
are fundamental rights and, therefore, cannot be waived by mere failure to raise the issue on a

previous occasion.’ Upon review of the record, there is no evidence that Petitioner made an

 

3 See Davis v. State, 285 Md. 19 (1979), and Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
1194 (1963).
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 5 of 19

intelligent and knowing waiver of his right to effective assistance of counsel, or of his right to
due process. As such, Petitioner is not deemed to have waived these rights previously.

IV. DISCUSSION

In order to establish a claim of ineffective assistance of counsel, the petitioner must
demonstrate that (1) counsel’s performance was deficient and (2) the deficient performance
prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984); Bowers v. State,
320 Md. 416 (1990). The burden of proof lies with the petitioner with respect to both prongs of
the Strickland test. Cirincione, 119 Md. App. at 484-85. Ifa hearing judge decides that either
prong of Strickland is not proven, they may deny relief without considering the other prong.
Oken v. State, 343 Md. 256, 284(1996), cert. denied, 519 U.S. 1079 (1997). It should be noted,
however, that “counsel is strongly presumed to have rendered adequate assistance and made all
significant decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S.
at 690.

Regarding the first prong of the test, the Court concluded that “the defendant must show
that counsel’s representation fell below an objective standard of reasonableness.” Strickland,
466 U.S. at 688. With respect to the second prong, the Court indicated that “[i]t is not enough
for the defendant to show that the errors had some conceivable effect on the outcome of the |
proceeding.” Jd. at 693. Ultimately, to prove prejudice, “[t]he defendant must show that there is
a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different. A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. at 694. |

The Maryland Court of Appeals, however, further “interpreted the prejudice component
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 6 of 19

to require a substantial or significant possibility, rather than a reasonable probability, that but for
counsel’s unprofessional errors the result of the proceeding would have been different.” State v.
Thomas, 328 Md. 541, 557, (1992) (citing Bowers v. State, 320 Md. 416, 425-27 (1990)).* The
Court also held that the “prejudicial effect of counsel’s deficient performance need not meet a
preponderance of the evidence standard.” Bowers v. State, 320 Md. 416, 425 (1990).’

(a) “The Petitioner was denied effective assistance of counsel, in that trial
counsel failed to abject to the judge’s recommendation to the
prosecution as to what evidence to present”

Petitioner alleges in his amended post conviction petition that trial counsel rendered
ineffective assistance of counsel by failing to object to Judge Bothe’s suggestion that the
Assistant State’s Attorney not present a witness at trial. The crux of Petitioner’s allegation
concerns the conduct of the trial judge rather than the conduct of defense counsel. Relying on the
Maryland Code of Judicial Conduct as well as Johnson v. State, 352 Md. 374 (1999), Petitioner
states that, “‘...it is inappropriate for the judge to advise either party on what evidence to present.”
See Petitioner’s Amended Post Conviction Petition at 11. Petitioner’s allegation is misguided
and fails to provide a basis under which this Court may grant relief pursuant to Strickland.

In Oken v. State, 343 Md. 256, 295 (1996), the court noted that, “the decision to interpose
objections during trial is one of tactics and trial strategy.” The Court in Oken agreed with the

lower court’s finding that, “objections at trial...are tactical decisions best left to the discretion of |

 

4 The Court more recently reiterated that they “interpreted the reasonable probability standard from
[Strickland] to mean a ‘substantial possibility that . . . the result of [the] trial would have been any different.”
Conyers v. State, 367 Md. 571, 598-99 n:3, (2002) (citations omitted).

> The Maryland Court reached this conclusion upon considering the Supreme Court’s statement that “a
defendant need not show that counsel’s deficient conduct more likely that not altered the outcome in the case.”
Bowers, 320 Md. at 425 (quoting Strickland, 466 U.S. at 693).

6
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 7 of 19

trial counsel.” Jd. As such, under the Strickland standard for ineffective assistance of counsel, it
would be inappropriate for the Court to determine that trial counsel’s performance was deficient
for failing to object when, in the instant matter, such decision was “within the range of

reasonably competent representation.” Jd at 298.

Petitioner does not allege any basis to support his contention that trial counsel’s failure to
object to the Judge’s recommendation prejudiced the outcome of the proceedings. Under
Strickland, not only must counsel’s performance be deficient, but “[t]he defendant must show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694. Nowhere in Petitioner’s
initial post conviction petition, nor in his amended petition, does Petitioner contend that
counsel’s deficient performance prejudiced the outcome of the proceeding.

The trial transcript gives proper context to Petitioner’s allegations. At trial, the witness
that the State intended to call, but for the Court’s recommendation, was the medical examiner
who performed fie autopsy of Mr. Wooden. Knowing that such testimony was not required to
prove Mr. Wooden’s cause of death, the Court recommended that the State not call the medical
examiner as a witness, and the State agreed. Tr. 5/16/95 at 7. Nonetheless, trial counsel’s failure
to object to the Court’s recommendation would in no way prejudice the outcome of the trial,
since the cause of death was introduced into evidence, by way of stipulation, as State’s Exhibit
15. Jd at 10-11.

- Upon review of the transcript and the arguments of the State, the Court is unpersuaded
that there is sufficient evidence to undermine the outcome of the proceeding based on the Court’s

recommendation not to call the witness. Though a court may deny relief if Petitioner fails to
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 8 of 19

satisfy either prong, in this instance, Petitioner has failed to satisfy both prongs of the Strickland

test. Oken, 343 Md. at 284.

(b) “The Petitioner was denied effective assistance of counsel, in that trial
counsel failed to object to the judge’s improper jury instruction on
reasonable doubt”

Petitioner alleges that he was denied effective assistance of counsel for trial counsel’s
failure to object the Judge Bothe’s improper jury instruction regarding the standard for
reasonable doubt.® Relying on Himple v. State, 101 Md. App. 579 (1994), Petitioner alleges that
the reasonable doubt instruction given by the Judge Bothe was improper because it “incorrectly
equates proof beyond a reasonable doubt with the lower degree of certainty that jurors possess
when they make important decisions in their lives.” See Amended Petition a 12. In pertinent |

part, the Court’s instruction on May 16, 1995 stated,

Proof beyond a reasonable doubt requires such proof as would convince
you of the truth of a fact to the extent that you would be willing to act
upon such belief without reservation in an important matter in your own

business or personal affairs.

Tr. 5/16/1995 at155 (emphasis added).

As noted supra, “objections at trial...are tactical decisions best left to the discretion of
trial counsel.” Oken, 343 Md. at 294. Additionally, trial counsel is generally required to know
and comply with the law. Wright v. State, 33 Md. App. 68 (1976). As such, failure to state an
objection to the Court’s jury instruction cannot be construed as deficient performance unless trial
counsel’s failure is due to counsel’s lack of knowledge regarding the law.

Petitioner’s post conviction petition is devoid of any facts alleging trial counsel’s lack of

 

Upon review of the record, trial counsel did not object to the jury instruction given by the Court.

8
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 9 of 19

knowledge. Furthermore, Petitioner’s reading and application of Himple is far too narrow to
establish that the Court’s jury instruction was improper. At issue in Himple is whether the lower
court’s reasonable doubt jury instruction was sufficient without containing the language “without
reservation.” Himple, 101 Md. App. at 581. Though the court states that it is not an accurate
comparison to, “equate the degree with which people make important decisions in their everyday
life with the reasonable doubt standard...The important language in that portion of the pattern

| instruction that makes it a proper comparison is the language ‘willing to act...without
reservation.”” The Himple court went on to note that, “[i]t is the language ‘without reservation’
that tends to impart to the jury the degree of certainty that elevates the comparison in the
direction of the reasonable doubt standard.” Upon reviewing the Court’s instruction, it is evident
that the instruction contained the requisite “without reservation” language. Accordingly, the.
Court finds that trial counsel’s performance was not deficient with regard to an objection to the
reasonable doubt jury instruction. For the reasons stated in Oken, the Court need not address the

second prong of Strickland regarding prejudice.

(c) “The Petitioner was denied effective assistance of counsel because trial
counsel failed to object to, or request a continuance to investigate, the
State’s untimely disclosure of exculpatory evidence in violation of
Maryland Rule 4-263(a)”

Petitioner alleges that trial counsel’s failure to object to the untimely disclosure of an
exculpatory statement by a State’s witness, in violation of Md. Rule 4.263 (a), rendered counsel’s
representation ineffective. As noted throughout, objections at trial are tactical decisions well
within trial counsel’s discretion. Oken, 343 Md. at 294. Petitioner’s amended petition fails to

allege any facts or law to support the allegation that counsel’s failure to object to the untimely
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 10 of 19

disclosure constituted deficient performance. Petitioner failed to meet his burden in proving the
deficient performance prong of Strickland. Therefore, the Court may deny Petitioner’s request
for relief without considering the other prong. Jd at 284. Having found no evidence in support
of Petitioner’s claim, the Court will deny Petitioner’s request for relief predicated on counsel’s
failure to object.

Petitioner further alleges that counsel’s failure to investigate the exculpatory evidence
disclosed by the State constituted ineffective assistance of counsel. In such cases, it is generally

held that,

counsel has a duty to make reasonable investigations or to make a

reasonable decision that makes particular investigations unnecessary. In

any ineffectiveness case, a particular decision not to investigate must be

directly assessed for reasonableness in all circumstances, applying a heavy

measure of deference to counsel’s judgments.
Harris v. State, 303 Md. 685, 716 (1985) (citing Strickland, 466 U.S. at 2066). In Harris, the
Court found that counsel did not render ineffective assistance in failing to investigate and locate
an individual that may have been the “wheelman” in a robbery. Jd at 717.

In the instant case, the Court is persuaded that counsel conducted a reasonable
investigation given the circumstances. During trial on May 15, 1995, upon receiving the State’s
disclosure, trial counsel requested the Court to issue a summons for the State’s witness, as well
as request that a Sheriff immediately serve the summons on the witness. Tr. 5/15/95 at 153-54.
On May 16, 1995, when it became apparent that the initial summons was defective, counsel
requested that the Court issue another summons, and have the Sheriff serve the subsequent

summons on the witness. Tr. 5/16/95 at 30-33. Since the police department was also unable to

locate the witness, counsel requested, and the Court ordered, that the Sheriff, if possible, take

10
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 11 of 19

the witness into custody and bring her to court to testify. Jd at 33. The State’s witness was
never located and, therefore, never testified at trial. Under these circumstances, the Court is
persuaded that trial counsel rendered effective assistance by making a reasonable investi gation

and effort to locate the State’s witness pursuant to Harris.

(d) “The Petitioner was denied effective assistance of counsel because
trial counsel failed to present available exculpatory evidence”

Petitioner alleges that trial counsel failed to present co-defendant Daniel Ellison as a
witness at trial, and that counsel’s failure to do so rendered the representation deficient and
ineffective. The evidence at issue was the pre-trial statement of Daniel Ellison wherein he
provided the names and descriptions of the individuals involved in the murder. None of this
information, as Petitioner contends, implicated Petitioner’s involvement in the shooting.

It is recognized law in Maryland that failure of trial counsel to present evidence that
should be presented constitutes a deficient act. Carroll v. Warden, 1 Md. App. 474 (1967).
However, counsel is not required to call every conceivable witness. State v. Mahoney, 16 Md.
App. 193 (1972). In order to prove that counsel was deficient in failing to call a particular
witness, Petitioner must show that (1) counsel was or should have been aware of the witness,
see Soria v. Johnson, 207 F.3d 232, 251 (5" Cir.); (2) the witness was available for trial, see
State v. Lloyd, 48 Md. App. 535 (1981); (3) the subject testimony expected to be presented by
the witness would be admissible, see Md. Rule 5-101, et seq.; (4) the witness was credible, see
State v. Lloyd, supra; (5) the witness possessed helpful, non-cumulative evidence, see
Cirincione v. State, 119 Md. App. at 489; and (6) there was no valid tactical reason for trial

counsel’s not calling the witness, see Id at 485. Ultimately, “i]t is...appellant’s burden to

1]
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 12 of 19

overcome the dual presumptions that the allegedly deficient act or omission was the result of
trial strategy and that the strategy was a sound one.” Jd.

Applying the foregoing, the Court is persuaded that trial counsel’s representation was
not ineffective. Petitioner failed to present sufficient evidence to overcome the presumption that
trial counsel’s deficient act was the result of sound trial strategy, especially in light of the fact
that trial counsel was aware of Ellison’s statement well before the hearing.’ For the reasons
stated in Oken, the Court need not address the second prong of Strickland regarding prejudice.

(e) “The Petitioner was denied effective assistance because trial counsel
failed to impeach State’s witness with State’s memorandum

regarding payments to witness”

Petitioner alleges that trial counsel rendered ineffective assistance of counsel in failing to
impeach the State’s witness, Diane Bailey, ait re-cross examination with a memorandum setting
out payments made to the witness while in the witness protection program. Petitioner stated in
the Amended Petition that, “Bailey testified that she was not given anything material while in
the witness protection program. (T. 5/15/95, at 255:5-258:6).” See Amended Petition at 18.
When a memorandum was produced during trial setting forth the expenses paid to the witness
while in the witness protection program, Petitioner contends that counsel was deficient for
failing to impeach the witness using the memorandum. Jd at 19. Petitioner alleges that counsel
was also deficient for failing to introduce the memorandum into evidence for the jury to

consider during deliberations. Jd.

Petitioner’s allegation of ineffective assistance turns on whether trial counsel was

 

7 At the June 14, 2006 post conviction hearing, the State offered its Amended State’s
Disclosure as Exhibit 1 which indicated that Mr. Ellison’s statement was produced to trial
counsel on or about January 9, 1995.

12
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 13 of 19

deficient for failing to impeach the witness. Under Bowers, it has been deemed to be ineffective
assistance for trial counsel to fail to present evidence that rebuts critical evidence. Bowers, 320
Ma. at 427. However, evidence is not required to be presented unless it is shown that it would
have been helpful. Veney v. Warden, 259 Md. 437, 451 (1970). Though it is not required to ask
specific questions suggested by the defendant, defense counsel should conduct an appropriate
cross-examination. Pennsylvania v. Ritchie, 480 U.S. 39, (1987).

In the instant case, the memorandum and impeachment testimony was not crucial in
rebutting the State’s evidence regarding the criminal charges due to the collateral nature of both
the memorandum and the testimony. During trial, defense counsel questioned the witness
regarding the benefits, if any, received during her participation in the witness protection
program, prior to being provided with the State’s memorandum. Tr..5/15/95 at 226. When trial
counsel subsequently received the document, he decided not to re-cross-examine Bailey, but
reserved the right recall her if necessary. Ultimately, however, information regarding the
benefits provided to Bailey was presented to the jury during closing argument, thereby limiting
the potential prejudice to Petitioner’s defense. Tr. 5/16/95 at 196. With regard to Petitioner’s
claim of ineffective assistance based on trial counsel’s failure to enter the memorandum into
evidence, Petitioner offers no evidence as to the admissibility of the memorandum had trial
counsel desired to introduce it into evidence. Consequently, trial counsel’s performance was not
deficient for failing to introduce into evidence or to impeach Bailey with the State’s

memorandum, thereby permitting the Court to find that trial counsel did not render ineffective

assistance.

13
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 14 of 19

(f) “The Petitioner was denied effective assistance of counsel based on
the cumulative errors alleged herein”

Petitioner alleges that the cumulative deficiencies of counsel’s representation prejudiced
the outcome of the trial, thereby providing a basis for this Court to rule that counsel’s
representation was ineffective. In Bowers v. State, the Court held that the cumulative effect of
numerous errors may constitute an independent reason for ruling that trial counsel’s

‘representation was ineffective. Bowers v. State, 320 Md. 416, 437 (1990). “Even when
individual errors may not be sufficient to cross the threshold, their cumulative effect may be.”
Id at 436. The court in Mendes v. State, 146 Md. App. 23, 53, (2002) (citing Gilliam v. State,
331 Md. 651, 686 (1993)), also noted that numerous interrelated errors in aggregate may amount
to misrepresentation. Applying this reasoning, the Court further commented that, where the
deficient acts are unrelated, there is no ineffective assistance of counsel because,
mathematically, “twenty times nothing is still nothing.” Jd at 54.

Upon review of the entirety of Petitioner’s allegations, the Court is not persuaded that
there is an adequate factual basis for a finding of ineffective assistance of counsel predicated on
the cumulative effect of trial counsel’s errors. Given that Petitioner did not meet its burden in
establishing ineffective assistance of counsel on its prior allegations of error, the Court will not

‘grant Petitioner’s request for relief based on the cumulative effect of trial counsel’s errors,

(g) Ineffective Assistance Of Counsel As A Result Of An Actual Conflict
Of Interest

Petitioner’s Supplement alleges that an actual conflict of interest arose as a resillt of trial
counsel’s representation of Petitioner and Petitioner’s co-defendant (and brother) Eric Simmons

(“Simmons”). As such, this conflict rendered trial counsel’s representation ineffective. “In

14
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 15 of 19

testimony offered by Petitioner’s witnesses was inconsistent with respect to Petitioner’s location
at the time of the shooting. To that end, Ms. McPherson’s testimony did not undermine the
credibility of the other alibi witnesses. In fact, her testimony was consistent with the other alibi
testimony, in that, all of the witnesses, including Ms. McPherson, placed Petitioner at various
locations, other than the crime scene, at the time of the murder.

In the insta case, the Court, having reviewed the transcript, finds that no actual conflict
of interest arose during Ms. McPherson’s testimony and it will deny Petitioner’s request.

(h) Violation Of Due Process For State’s Failure To Disclose Exculpatory
Evidence .

Petitioner alleges that the State has an unwavering obligation to disclose exculpatory
evidence, and its failure to do so at or before trial violated Petitioner’s right to due process.
Under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), the prosecution violates a
defendant’s right to due process when it withholds exculpatory evidence from the defendant. In

the instant matter, Petitioner alleges that the State did not turn over the pre-trial statements of

Daniel Ellison and Marcus King thereby violating Petitioner’s right to due process.

The Court of Appeals, in Conyers v. State, 367 Md. 571, 597 (2002) (quoting Wilson vy.

State, 363 Md. 333, 345-47 (2001)), stated:

In order to establish a Brady violation, Petitioner must establish “(1) that
the prosecutor suppressed or withheld evidence that is (2) favorable to the
defense — either because it is exculpatory, provides a basis for mitigation
of sentence, or because it provides grounds for impeaching a witness — and
(3) that the suppressed evidence is material.” Evidence that is obviously
favorable must be disclosed even absent a specific request by the

defendant.

In discussing materiality, the Court went on to state, “The standard for measuring the materiality

17
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 16 of 19

of undisclosed evidence is strictest if it “demonstrates that the prosecution’s case includes
perjured testimony and that the prosecution knew, or should have known, of the perjury.’” Id. In
such cases, evidence will be considered material “if there is any reasonable likelihood that the
false testimony could have affected the judgment of the jury.” Id. “In cases where there is no
false testimony but the prosecution nonetheless fails to disclose favorable evidence, the standard
for materiality...is whether, ‘there is a reasonable probability that, had the evidence been |
disclosed to the defense, the result of the proceeding would have been different.’” 7d.

In attempting to meet his burden, Petitioner alleges that both items of evidence should
have been disclosed to trial counsel. Petitioner maintains that Mr. Ellison’s statement was
exculpatory evidence because, as an eye witness, he indicated that several individuals other than
Petitioner committed the crime. Petitioner also contends that prior to trial, the State informed
trial counsel that Marcus King made exculpatory statements regarding Petitioner’s involvement.
However, since these statements were contained in Mr. King’s juvenile delinquency records, the
State maintained that it could not turn over such evidence without a court order.

The State contends that there was no Brady violation, and in support thereof, offered
State’s Exhibit 1, the Amended State’s Disclosure (‘Disclosure”).’ The Disclosure indicates that
"certain information was furnished by the State to trial counsel including, inter alia, taped
statements of Daniel Ellison and Marcus King. Based on the evidence before it, the Court finds

that Petitioner’s right to due process was not violated.

 

* The Certificate of Service indicates that the Disclosure was hand-delivered by Assistant
State’s Attorney Sharon Holback to trial counsel on J anuary 9, 1995.

18
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 17 of 19

order to support a finding that a criminal defendant has been denied effective assistance of
counsel because of a conflict of interest, the record must disclose that either an actual conflict of
interest existed or that a conflict of interest was ‘imminently potential.’” Pressley vy, State, 220
MD. 558 [155 A.2d 494].” Gee v. State, 93 Md. App. 240, 247 (1992). In Graves v. State, 94
Md. App. 649, 658-59 (1994), the Court of Special Appeals stated that an actual conflict of
interest exists when “an attorney...represent[s] in the same criminal case both the defendant and
a co-defendant (or other individual) who testifies adversely to the defendant.”

In the instant case, Petitioner alleges that the actual conflict of interest occurred when
trial counsel called Petitioner’s mother to the stand to offer alibi testimony. Petitioner’s
mother, Ms. McPherson, offered testimony that both of her sons, Petitioner and Simmons, were
at home on the night of the shooting. However, the mother further testified that two to three
minutes prior to the murder, Petitioner left the house and walked towards the location of the
crime. Tr. 5/16/1995 at 125. According to Petitioner, this testimony directly contradicted the
testimony of other alibi witnesses that placed Petitioner in front of his mother’s house at the
time of the murder. Petitioner contends that trial counsel knowingly elicited testimony
exonerating Mr. Simmons, while implicating Petitioner. Such actions, as Petitioner contends,
give rise to an actual conflict of interest, and render trial counsel’s representation ineffective,

Having alleged deficient performance, Petitioner contends that in instances where an
actual conflict of interest is shown, there is no need to show prejudice. As explained in Lettley

v. State, 358 Md. 26 at fn. 4 (2000), Judge Raker stated:

Embracing a less stringent rule for conflict of interest claims than for
general ineffective assistance claims, quoting Cuyler v. Sullivan, 446 U.S.
at 138, 100 S. Ct. 1708, the Court, in dictum, stated:

15
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 18 of 19

[T]he rule is not quite the per se rule of prejudice that exists for the Sixth
Amendment claims mentioned above. Prejudice is presumed only if the
defendant demonstrates that counsel “actively represented conflicting
interests” and that “an actual conflict of interest adversely affected his
lawyer’s performance. Strickland, 466 U.S. 692, 1045 S. Ct. 2052.”
Under this holding, Petitioner argues that it is clear, given the actual conflict of interest present in
the underlying proceedings, that Petitioner need not prove prejudice, since in such instances
prejudice is presumed.

Alternatively, however, Petitioner alleges that even if prejudice is not presumed, he is
able to show that the outcome of the trial was prejudiced by the conflict. Petitioner contends that
the strength of the State’s case was not great, because the two witnesses who testified against
Petitioner were: (1) Diane Bailey, a witness who received financial benefits for her testimony
against Petitioner; and (2) Marcus King, a minor who was also charged in the same crime, and
who ultimately received a “deal” from the prosecution in exchange for his testimony.
Consequently, the defense stratezy involved discrediting the state’s witnesses, as well as
presenting alibi testimony. Under the circumstances, Petitioner alleges that the actual conflict of
interest greatly undermined the alibi strategy and prejudiced the outcome of the trial.

The State contends that there was no conflict of interest, and in support of this position, it
presents three points. First, the testimony elicited from Ms. McPherson indicated that Petitioner
was walking down Federal Street towards Chapel Street. At the time when Ms. McPherson
heard gunshots, Petitioner was walking up Chapel Street, not Washington Street where the
murder occurred. Tr. 5/16/95 at 127-28. Second, had there been an actual conflict of interest,

either the State, co-defendant’s counsel or the Court would have recognized it, objected and

moved for a mistrial. As it was, no one objected to the testimony. Third, all of the alibi

16
Case 1:20-cv-00795-SAG Document 29-2 Filed 09/08/20 Page 19 of 19

For the aforementioned reasons, the Petitioner’s Petition for Post Conviction Relief is,

 

 

DENIED.
ALBERT J. MATRICCIANL, JR.
TUDGE sey 4

cc: Kenneth L. MePherson #500-599 TRUE COPY,

  
 

Maryland House of Corrections Anne ,
P.O. Box 534-x
Jessup, MD 20794-0534

Margaret Lanier, Esq.

¢
Assistant Public Defender “ER ANK BL AWAY, GLERK
Collateral Review Division
300 W. Preston Street, Room 213
Baltimore, MD 21201

 

Sharon Holback, Esq.

Assistant State’s Attorney

111 N. Calvert Street, Room 308
Baltimore, MD 21202

19
